             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 1 of 15



U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
 ------------------------------------------------------------------ x
                                                                    :                                                 A u g ust 2,
                                                                                                                      August    2, 2021
                                                                                                                                   2021
B E T T E R H O L D C O, I N C.,                                    :
                                                                    :
                                              Pl ai ntiff,          :                           N o. 1: 2 0-c v - 0 8 6 8 6 (J P C) ( S N)
                                                                    :
                  - a g ai nst -                                    :                                       A ME N DE D
                                                                    :                                 P R O T E C TI V E O R D E R
B E E LI N E L O A N S, I N C.,                                     :
                                                                    :
                                              D ef e n d a nt.      :
                                                                    :
 ------------------------------------------------------------------ x

S A R A H N E T B U R N, U nit e d St at es M a gist r at e J u d g e .

               T h e C o urt h a vi n g f o u n d t h at g o o d c a us e e xists f or iss u a n c e of a n a p pr o pri at el y t ail or e d

c o nfi d e nti alit y or d er g o v er ni n g t h e pr e-tri al p h as e of t his a cti o n, it is h er e b y O R D E R E D t h at a n y

p ers o n s u bj e ct t o t his Or d er —i n cl u di n g wit h o ut li mit ati o n t h e p arti es (t h e “ P arti es, ” a n d e a c h, a

“ P art y ”) t o t his a cti o n (t h e “ A cti o n ”), t h eir att or n e ys, r e pr es e nt ati v es, a g e nts, e x p erts a n d

c o ns ult a nts, a cti n g as s u c h, all n o n- p arti es pr o vi di n g dis c o v er y i n t his a cti o n, a n d all ot h er

i nt er est e d p ers o ns wit h a ct u al or c o nstr u cti v e n oti c e of t his Or d er s h all a d h er e t o t h e f oll o wi n g

t er ms, u p o n p ai n of c o nt e m pt:

               T his Or d er r e pl a c es a n d s u p ers e d es t h e Sti p ul at e d Pr ot e cti v e Or d er e nt er e d o n J a n u ar y

2 5, 2 0 2 1 (t h e “ Pri or Or d er ”). S e e D kt. N o. 4 5.

Dis c o v e r y M at e ri als M a y B e D esi g n at e d as C o nfi d e nti al

                         1.         A n y p ers o n s u bj e ct t o t his Or d er w h o r e c ei v es fr o m a n y ot h er p ers o n a n y

“ Dis c o v er y M at eri al ” ( i. e., i nf or m ati o n of a n y ki n d pr o vi d e d i n t h e c o urs e of dis c o v er y i n t his

a cti o n) t h at is d esi g n at e d as “ C o nfi d e nti al, ” “ Att or n e ys’ E y es O nl y, ” or “ O utsi d e C o u ns el O nl y ”

(i n a n y c as e, “ C o nfi d e nti al Dis c o v er y M at eri al ”) ( a “ R e c ei vi n g P art y ”) p urs u a nt t o t h e t er ms of




3 6 0 7 6 1 4. 1
             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 2 of 15


t his Or d er s h all n ot dis cl os e s u c h C o nfi d e nti al Dis c o v er y M at eri al t o a n y o n e els e e x c e pt as

e x pr essl y p er mitt e d h er e u n d er.

                      2.         N o P art y s h all us e Dis c o v er y M at eri al pr o d u c e d b y a n ot h er P art y or n o n-

p art y f or a n y p ur p os e ot h er t h a n t his a cti o n.

                      3.         A n y P art y or n o n- p art y ( a “ D esi g n ati n g P art y ”) m a y d esi g n at e as

“ C o nfi d e nti al ” a n y Dis c o v er y M at eri al t h at t h e D esi g n ati n g P art y r e as o n a bl y a n d i n g o o d f ait h

b eli e v es c o nstit ut es or r e v e als c o nfi d e nti al or pr o pri et ar y b usi n ess i nf or m ati o n, or c o nfi d e nti al

p ers o n al or c ust o m er i nf or m ati o n.

                      4.         A D esi g n ati n g P art y m a y d esi g n at e as “ Att or n e ys’ E y es O nl y ” a n y

Dis c o v er y M at eri al t h at t h e D esi g n ati n g P art y r e as o n a bl y a n d i n g o o d f ait h b eli e v es c o nstit ut es

or r e v e als tr a d e s e cr ets or ot h er c o nfi d e nti al i nf or m ati o n t h e u n a ut h ori z e d dis cl os ur e of w hi c h

w o ul d r es ult i n c o m p etiti v e, c o m m er ci al or fi n a n ci al h ar m t o t h e D esi g n ati n g P art y or its

p ers o n n el, cli e nts or c ust o m ers. T h e P arti es s h all us e t h e d esi g n ati o n “ Att or n e ys’ E y es O nl y ” as

s p ari n gl y as p ossi bl e.

                      5.         P urs u a nt t o t h e C o urt’s J ul y 1 9, 2 0 2 1 or d er ( s e e D kt. N o. 9 5) B ett er

H ol d c o, I n c. m a y d esi g n at e t h e t e n d o c u m e nts dis c uss e d at t h e J ul y 1 9, 2 0 2 1 c o nf er e n c e as

“ O utsi d e C o u ns el O nl y. ” P urs u a nt t o t h e C o urt’s M a y 7, 2 0 2 1 or d er ( s e e D kt. N o. 6 8) a n d t h e

C o urt’s r uli n g d uri n g t h e M a y 2 4, 2 0 2 1 c o nf er e n c e, B e eli n e L o a ns, I n c. m a y d esi g n at e c ert ai n

d o c u m e nts as “ O utsi d e C o u ns el O nl y. ”

                      6.         Wit h r es p e ct t o t h e c o nfi d e nti al p orti o n of a n y Dis c o v er y M at eri al ot h er

t h a n d e p ositi o n tr a ns cri pts a n d e x hi bits, t h e D esi g n ati n g P art y m a y d esi g n at e s u c h p orti o n as

“ C o nfi d e nti al, ” “ Att or n e ys’ E y es O n l y, ” or “ O utsi d e C o u ns el O nl y, ” b y st a m pi n g or ot h er wis e

cl e arl y m ar ki n g as “ C o nfi d e nti al, ” “ Att or n e ys’ E y es O nl y, ” or “ O utsi d e C o u ns el O nl y ” t h e

d o c u m e nt or pr ot e ct e d p orti o n i n a m a n n er t h at will n ot i nt erf er e wit h l e gi bilit y or a u di bilit y.


                                                                      2
3 6 0 7 6 1 4. 1
             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 3 of 15


D e p ositi o n t esti m o n y s h all pr es u m pti v el y b e tr e at e d as C o nfi d e nti al Dis c o v er y I nf or m ati o n a n d

s u bj e ct t o t his Or d er d uri n g t h e d e p ositi o n a n d f or a p eri o d of fift e e n ( 1 5) d a ys of r e c ei pt of t h e

fi n al tr a ns cri pt. At or b ef or e t h e e n d of s u c h fift e e n- d a y p eri o d, i n cl u di n g o n t h e r e c or d d uri n g

t h e d e p ositi o n, t h e d e p ositi o n s h all b e cl assifi e d a p pr o pri at el y.

                      7.         E xtr a cts a n d s u m m ari es of C o nfi d e nti al Dis c o v er y M at eri al s h all als o b e

tr e at e d as c o nfi d e nti al i n a c c or d a n c e wit h t h e pr o visi o ns of t his Or d er, pr o vi d e d, h o w e v er, t h at

b o n a fi d e dr afts of c o urt fili n gs t h at o utsi d e c o u ns el f or a P art y h as pr e p ar e d or as -fil e d c o pi es of

c o urt fili n gs t h at i n cl u d e C o nfi d e nti al Dis c o v er y M at eri al t h at h as b e e n d esi g n at e d “ O utsi d e

C o u ns el O nl y ” m a y b e s h o w n or gi v e n t o i n- h o us e att or n e ys e m pl o y e d b y s u c h P art y f or r e vi e w

wit h o ut r estri cti o n.

                      8.         E a c h p ers o n w h o h as a c c ess t o C o nfi d e nti al Dis c o v er y M at eri al s h all n ot

r e v e al or dis c uss s u c h i nf or m ati o n t o or wit h a n y p ers o n n ot e ntitl e d t o r e c ei v e s u c h i nf or m ati o n

u n d er t h e t er ms h er e of a n d s h all t a k e all d u e pr e c a uti o ns t o pr e v e nt t h e u n a ut h ori z e d or

i n a d v ert e nt dis cl os ur e of s u c h m at eri al. If at a n y ti m e pri or t o t h e tri al of t his a cti o n, a p art y

pr o d u ci n g Dis c o v er y M at eri al ( “ Pr o d u ci n g P art y ”) r e ali z es t h at Dis c o v er y M at eri al t h at t h at

Pr o d u ci n g P art y pr e vi o usl y pr o d u c e d wit h o ut b ei n g d esi g n at e d as “ C o nfi d e nti al, ” “ Att or n e ys’

E y es O nl y, ” or “ O utsi d e C o u ns el O nl y ” s h o ul d b e s o d esi g n at e d, t h e Pr o d u ci n g P art y m a y

d esi g n at e s u c h Dis c o v er y M at eri al as “ C o nfi d e nti al, ” “ Att or n e ys’ E y es O nl y, ” or “ O utsi d e

C o u ns el O nl y ” b y pr o m ptl y n otif yi n g all p arti es i n writi n g. S u c h Dis c o v er y M at eri al will

t h er e aft er b e tr e at e d as C o nfi d e nti al, Att or n e ys’ E y es O nl y, or O utsi d e C o u ns el O nl y ( as t h e c as e

m a y b e) u n d er t h e t er ms of t his Or d er. I n a d diti o n, t h e Pr o d u ci n g P art y s h all pr o vi d e t h e ot h er

P art y wit h r e pl a c e m e nt v ersi o ns of s u c h Dis c o v er y M at eri al t h at b e ars t h e c orr e ct e d d esi g n ati o n

wit hi n t w o ( 2) b usi n ess d a ys of pr o vi di n g s u c h n oti c e.




                                                                      3
3 6 0 7 6 1 4. 1
             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 4 of 15


                     9.         T h e pr o d u cti o n or dis cl os ur e of C o nfi d e nti al Dis c o v er y M at eri al s h all i n

n o w a y c o nstit ut e a w ai v er of t h e Pr o d u ci n g P art y’s ri g ht t o o bj e ct t o t h e pr o d u cti o n or

dis cl os ur e of ot h er i nf or m ati o n i n t his a cti o n or i n a n y ot h er a cti o n.

W h o M a y R e c ei v e C o nfi d e nti al M at e ri als

                     1 0.       N o p ers o n s u bj e ct t o t his Or d er, ot h er t h a n t h e D esi g n ati n g P art y, s h all

dis cl os e a n y Dis c o v er y M at eri al t h at h as b e e n d esi g n at e d “ C o nfi d e nti al ” t o a n y ot h er p ers o n,

e x c e pt t o:

                     ( a)       t h e p arti es t o t his a cti o n;

                     ( b)       o utsi d e c o u ns el of r e c or d f or t h e p arti es, i n cl u di n g a n y p ers o n e m pl o y e d

                                b y s u c h c o u ns el a n d assi g n e d s p e cifi c all y t o w or k o n t his a cti o n;

                     ( c)       as t o a n y d o c u m e nt, its a ut h or, its a d dr ess e e, its c ust o di a n, a n d a n y ot h er

                                p ers o n s h o w n o n t h e f a c e of t h e d o c u m e nt or i n t h e m et a d at a as h a vi n g

                                r e c ei v e d a c o p y;

                     ( d)       a n y wit n ess w h o c o u ns el f or a p art y i n g o o d f ait h b eli e v es m a y b e c all e d

                                t o t estif y at tri al or d e p ositi o n i n t his a cti o n, pr o vi d e d s u c h p ers o n h as first

                                e x e c ut e d a N o n- Dis cl os ur e A gr e e m e nt i n t h e f or m a n n e x e d h er et o;

                     ( e)       a n y p ers o n r et ai n e d b y a p art y i n g o o d f ait h t o s er v e as a n e x p ert wit n ess

                                or c o ns ult a nt or ot h er wis e pr o vi d e s p e ci ali z e d a d vi c e t o c o u ns el i n

                                c o n n e cti o n wit h t his a cti o n, pr o vi d e d s u c h p ers o n h as first e x e c ut e d a

                                N o n- Dis cl os ur e A gr e e m e nt i n t h e f or m a n n e x e d h er et o;

                     (f)        st e n o gr a p h ers a n d vi d e o t e c h ni ci a ns a n d t h eir assist a nts e n g a g e d t o

                                tr a ns cri b e or r e c or d d e p ositi o ns c o n d u ct e d i n t his a cti o n;

                     ( g)       i n d e p e n d e nt p h ot o c o p yi n g, gr a p hi c pr o d u cti o n s er vi c es, or ot h er liti g ati o n

                                s u p p ort a n d f or e nsi c s er vi c es e m pl o y e d b y t h e p arti es or t h eir c o u ns el t o


                                                                       4
3 6 0 7 6 1 4. 1
             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 5 of 15


                                assist i n t his a cti o n, i n cl u di n g c o m p ut er s er vi c e p ers o n n el p erf or mi n g

                                d uti es i n r el ati o n t o a c o m p ut eri z e d liti g ati o n s yst e m a n d t h eir e m pl o y e es

                                a n d s u b c o ntr a ct ors, b ut o nl y aft er s u c h p ers o ns h a v e c o m pl et e d t h e N o n-

                                Dis cl os ur e A gr e e m e nt att a c h e d h er et o a n d a gr e e t o b e b o u n d b y its t er ms;

                     ( h)       t h e C o urt a n d its st aff;

                     (i)        a n y ot h er p ers o n w h o m t h e pr o d u ci n g p ers o n, or ot h er p ers o n d esi g n ati n g

                                t h e Dis c o v er y M at eri al “ C o nfi d e nti al, ” a gr e es i n writi n g m a y h a v e a c c ess

                                t o s u c h C o nfi d e nti al Dis c o v er y M at eri al; a n d

                     (j)        a n y r e pr es e nt ati v e of a P art y t h at is att e n di n g a d e p ositi o n.

                     1 1.       N ot wit hst a n di n g t h e f or e g oi n g p ar a gr a p h, n o p ers o n s u bj e ct t o t his Or d er,

ot h er t h a n t h e D esi g n ati n g P art y, s h all dis cl os e a n y Dis c o v er y M at eri al t h at h as b e e n d esi g n at e d

as “ Att or n e ys’ E y es O nl y ” t o a n y ot h er p ers o n, e x c e pt t o:

                     ( a)       o utsi d e c o u ns el of r e c or d f or t h e p arti es, i n cl u di n g a n y p ers o n e m pl o y e d

                                b y s u c h c o u ns el a n d assi g n e d s p e cifi c all y t o w or k o n t his a cti o n;

                     ( b)       i n- h o us e att or n e ys a n d p ar al e g als e m pl o y e d b y pl ai ntiff w h o ar e i n v ol v e d

                                i n c o n d u cti n g t his liti g ati o n;

                     ( c)       A pril Fi or d elisi, w h o is Ass o ci at e G e n er al C o u ns el f or B e eli n e L o a ns,

                                I n c.;

                     ( d)       as t o a n y d o c u m e nt, its a ut h or, its a d dr ess e e, its c ust o di a n, a n d a n y ot h er

                                p ers o n s h o w n o n t h e f a c e of t h e d o c u m e nt or i n t h e m et a d at a as h a vi n g

                                r e c ei v e d a c o p y;

                     ( e)       a n y p ers o n r et ai n e d b y a p art y i n g o o d f ait h t o s er v e as a n e x p ert wit n ess

                                or c o ns ult a nt or ot h er wis e pr o vi d e s p e ci ali z e d a d vi c e t o o utsi d e c o u ns el i n




                                                                      5
3 6 0 7 6 1 4. 1
             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 6 of 15


                                c o n n e cti o n wit h t his a cti o n, pr o vi d e d s u c h p ers o n h as first e x e c ut e d a

                                N o n- Dis cl os ur e A gr e e m e nt i n t h e f or m a n n e x e d h er et o;

                     (f)        st e n o gr a p h ers a n d vi d e o t e c h ni ci a ns a n d t h eir assist a nts e n g a g e d t o

                                tr a ns cri b e or r e c or d d e p ositi o ns c o n d u ct e d i n t his a cti o n;

                     ( g)       i n d e p e n d e nt p h ot o c o p yi n g, gr a p hi c pr o d u cti o n s er vi c es, or ot h er liti g ati o n

                                s u p p ort a n d f or e nsi c s er vi c es e m pl o y e d b y t h e p arti es or t h eir c o u ns el t o

                                assist i n t his a cti o n, i n cl u di n g c o m p ut er s er vi c e p ers o n n el p erf or mi n g

                                d uti es i n r el ati o n t o a c o m p ut eri z e d liti g ati o n s yst e m a n d t h eir e m pl o y e es

                                a n d s u b c o ntr a ct ors, b ut o nl y aft er s u c h p ers o ns h a v e c o m pl et e d t h e N o n-

                                Dis cl os ur e A gr e e m e nt att a c h e d h er et o a n d a gr e e t o b e b o u n d b y its t er ms;

                     ( h)       t h e C o urt a n d its st aff;

                     (i)        a n y ot h er p ers o n w h o m t h e D esi g n ati n g P art y a gr e es i n writi n g m a y h a v e

                                a c c ess t o s u c h Dis c o v er y M at eri al; a n d

                     (j)        a n y r e pr es e nt ati v e of a P art y t h at is att e n di n g a d e p ositi o n, pr o vi d e d,

                                h o w e v er, t h at s u c h a r e pr es e nt ati v e is n ot a p ers o n w h o is or h as b e e n

                                list e d o n a n y P art y’s R ul e 2 6( a)( 1) dis cl os ur es as a p ers o n li k el y t o h a v e

                                dis c o v er a bl e i nf or m ati o n.

                     1 2.       N ot wit hst a n di n g t h e f or e g oi n g p ar a gr a p hs, n o p ers o n s u bj e ct t o t his Or d er,

ot h er t h a n t h e D esi g n ati n g P art y, s h all dis cl os e a n y Dis c o v er y M at eri al t h at h as b e e n d esi g n at e d

as “ O utsi d e C o u ns el O nl y ” t o a n y ot h er p ers o n, e x c e pt t o:

                     ( a)       o utsi d e c o u ns el of r e c or d f or t h e p arti es, i n cl u di n g a n y p ers o n e m pl o y e d

                                b y s u c h c o u ns el a n d assi g n e d s p e cifi c all y t o w or k o n t his a cti o n;




                                                                         6
3 6 0 7 6 1 4. 1
             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 7 of 15


                     ( b)       as t o a n y d o c u m e nt, its a ut h or, its a d dr ess e e, its c ust o di a n, a n d a n y ot h er

                                p ers o n s h o w n o n t h e f a c e of t h e d o c u m e nt or i n t h e m et a d at a as h a vi n g

                                r e c ei v e d a c o p y;

                     ( c)       a n y p ers o n r et ai n e d b y a p art y i n g o o d f ait h t o s er v e as a n e x p ert wit n ess

                                or c o ns ult a nt or ot h er wis e pr o vi d e s p e ci ali z e d a d vi c e t o o utsi d e c o u ns el i n

                                c o n n e cti o n wit h t his a cti o n, pr o vi d e d s u c h p ers o n h as first e x e c ut e d a

                                N o n- Dis cl os ur e A gr e e m e nt i n t h e f or m a n n e x e d h er et o;

                     ( d)       st e n o gr a p h ers a n d vi d e o t e c h ni ci a ns a n d t h eir assist a nts e n g a g e d t o

                                tr a ns cri b e or r e c or d d e p ositi o ns c o n d u ct e d i n t his a cti o n;

                     ( e)       i n d e p e n d e nt p h ot o c o p yi n g, gr a p hi c pr o d u cti o n s er vi c es, or ot h er liti g ati o n

                                s u p p ort a n d f or e nsi c s er vi c es e m pl o y e d b y t h e p arti es or t h eir c o u ns el t o

                                assist i n t his a cti o n, i n cl u di n g c o m p ut er s er vi c e p ers o n n el p erf or mi n g

                                d uti es i n r el ati o n t o a c o m p ut eri z e d liti g ati o n s yst e m a n d t h eir e m pl o y e es

                                a n d s u b c o ntr a ct ors, b ut o nl y aft er s u c h p ers o ns h a v e c o m pl et e d t h e N o n-

                                Dis cl os ur e A gr e e m e nt att a c h e d h er et o a n d a gr e e t o b e b o u n d b y its t er ms;

                     (f)        t h e C o urt a n d its st aff;

                     ( g)       a n y ot h er p ers o n w h o m t h e D esi g n ati n g P art y a gr e es i n writi n g m a y h a v e

                                a c c ess t o s u c h Dis c o v er y M at eri al..

                     1 3.       Pri or t o t h e dis cl os ur e of a n y C o nfi d e nti al Dis c o v er y M at eri al t o a n y

p ers o n r ef err e d t o i n s u b p ar a gr a p hs 1 0( d), 1 0( e), 1 0( g), 1 0(i), 1 1( e), 1 1( g), 1 1(i), 1 2( c), 1 2( e) or

1 2( g) a b o v e, s u c h p ers o n s h all b e pr o vi d e d b y c o u ns el wit h a c o p y of t his Pr ot e cti v e Or d er a n d

s h all si g n a N o n- Dis cl os ur e A gr e e m e nt, i n t h e f or m a n n e x e d h er et o, st ati n g t h at t h at p ers o n h as

r e a d t his Or d er a n d a gr e es t o b e b o u n d b y its t er ms. C o u ns el f or t h e P art y m a ki n g t h e dis cl os ur e

t o a n y p ers o n r ef err e d t o i n s u b p ar a gr a p hs 1 0( d), 1 0( e), 1 0( g), 1 0(i), 1 1( e), 1 1( g), 1 1(i), 1 2( c),


                                                                      7
3 6 0 7 6 1 4. 1
             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 8 of 15


1 2( e) or 1 2( g) s h all r et ai n e a c h si g n e d N o n- Dis cl os ur e A gr e e m e nt a n d, u p o n r e q u est b y o p p osi n g

c o u ns el, pr o d u c e a c o p y of it pri or t o s u c h p ers o n b ei n g p er mitt e d t o t estif y at d e p ositi o n or tri al.

                      1 4.       T h e N o n- Dis cl os ur e A gr e e m e nt a n n e x e d t o t h e Pri or Or d er ( “ Pri or N D A ”)

is r e pl a c e d a n d s u p ers e d e d. A c c or di n gl y, e x e c uti o n of t h e Pri or N D A d o es n ot a ut h ori z e a n y

p ers o n t o a c c ess C o nfi d e nti al Dis c o v er y M at eri al.

C h all e n gi n g C o nfi d e nti alit y D esi g n ati o ns

                      1 5.       A n y p ers o n w h o o bj e cts t o a n y d esi g n ati o n of c o nfi d e nti alit y m a y, at a n y

ti m e pri or t o t h e tri al of t his a cti o n, s er v e u p o n t h e D esi g n ati n g P art y a n d all ot h er p arti es a

writt e n n oti c e i d e ntif yi n g b y B at es n u m b er all d o c u m e nts t h at ar e t h e s u bj e ct of t h e n oti c e or

d es cri bi n g wit h p arti c ul arit y a n y ot h er Dis c o v er y M at eri al t h at is t h e s u bj e ct of t h e n oti c e, a n d

st ati n g wit h p arti c ul arit y t h e gr o u n ds of t h e o bj e cti o n. If a gr e e m e nt c a n n ot b e r e a c h e d pr o m ptl y,

c o u ns el f or all aff e ct e d p ers o ns s h all r e q u est a j oi nt t el e p h o n e c all wit h t h e C o urt t o o bt ai n a

r uli n g.

                      1 6.       A n y p ers o n w h o r e q u ests f urt h er li mits o n dis cl os ur e m a y at a n y ti m e

pri or t o t h e tri al of t his a cti o n s er v e u p o n t h e Pr o d u ci n g P art y a n d all ot h er p arti es a writt e n

n oti c e i d e ntif yi n g b y B at es n u m b er all d o c u m e nts t h at ar e t h e s u bj e ct of t h e n oti c e or d es cri bi n g

wit h p arti c ul arit y a n y ot h er Dis c o v er y M at eri al t h at is t h e s u bj e ct of t h e n oti c e, a n d st ati n g wit h

p arti c ul arit y t h e gr o u n ds f or t h e r e q u est. If a gr e e m e nt c a n n ot b e r e a c h e d pr o m ptl y, c o u ns el f or

all aff e ct e d p ers o ns s h all r e q u est a j oi nt t el e p h o n e c all wit h t h e C o urt t o o bt ai n a r uli n g.

                      1 7.       N ot hi n g i n t his Or d er s h all o p er at e as a n a d missi o n b y a n y P art y or n o n-

p art y t h at a n y p arti c ul ar d o c u m e nt or i nf or m ati o n is, or is n ot, c o nfi d e nti al.

Fili n g C o nfi d e nti al M at e ri als i n t his A cti o n

                      1 8.       T h e p arti es s h all f oll o w P art III. F of J u d g e N et b ur n’s I n di vi d u al Pr a cti c es

i n Ci vil C as es wit h r es p e ct t o pr etri al r e q u ests f or fili n g u n d er s e al. All p arti es s h all us e b est


                                                                      8
3 6 0 7 6 1 4. 1
             Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 9 of 15


eff orts t o a v oi d h a vi n g t o fil e wit h t h e C o urt Dis c o v er y M at eri al t h at h as b e e n d esi g n at e d as

“ Att or n e ys’ E y es O nl y ” or “ O utsi d e C o u ns el O nl y ” u nl ess stri ctl y n e c ess ar y.

N o n- W ai v e r of P ri vil e g e

                      1 9.       T h e p arti es a gr e e t h at t h e y d o n ot i nt e n d t o dis cl os e i nf or m ati o n s u bj e ct t o

a cl ai m of att or n e y- cli e nt pri vil e g e or att or n e y w or k pr o d u ct pr ot e cti o n. If, n e v ert h el ess, a

Pr o d u ci n g P art y i n a d v ert e ntl y dis cl os es pri vil e g e d or w or k pr o d u ct i nf or m ati o n t o a R e c ei vi n g

P art y ( “ N o n- Dis c o v er a bl e I nf or m ati o n ”), s u c h dis cl os ur e s h all n ot c o nstit ut e or b e d e e m e d a

w ai v er or f orf eit ur e of t h e pri vil e g e or pr ot e cti o n fr o m dis c o v er y i n t his c as e or i n a n y ot h er

f e d er al or st at e pr o c e e di n g b y t h at p art y (t h e “ Dis cl osi n g P art y ”).

                      2 0.       If, i n c o n n e cti o n wit h t his liti g ati o n, t h e Dis cl osi n g P art y dis c o v ers t h at it

h as dis cl os e d N o n- Dis c o v er a bl e I nf or m ati o n, it s h all, as s o o n as pr a cti c a bl e aft er l e ar ni n g t h at

s u c h i nf or m ati o n w as pr o d u c e d, n otif y t h e R e c ei vi n g P art y i n writi n g of t h e dis cl os ur e a n d

i d e ntif y all s u c h N o n- Dis c o v er a bl e I nf or m ati o n. U p o n n oti c e of a cl ai m of dis cl os ur e of N o n-

Dis c o v er a bl e I nf or m ati o n, a R e c ei vi n g P art y m a y pr o m ptl y pr es e nt t h e N o n- Dis c o v er a bl e

I nf or m ati o n t o t h e C o urt u n d er s e al f or a d et er mi n ati o n of t h e cl ai m. T h e Dis cl osi n g P art y m ust

pr es er v e t h e I n a d v ert e ntl y Dis cl os e d I nf or m ati o n u ntil t h e cl ai m is r es ol v e d.

                      2 1.       If t h e cl ai m of i n a d v ert e nt dis cl os ur e is n ot c h all e n g e d, or, if t h e C o urt

r ul es i n f a v or of t h e Dis cl osi n g P art y o n t h e cl ai m, t h e n t h e R e c ei vi n g P art y s h all, wit hi n 1 4 d a ys

of r e c ei pt of n oti c e or r es ol uti o n, r et ur n, d estr o y, s e q u est er, or d el et e all c o pi es of t h e N o n-

Dis c o v er a bl e I nf or m ati o n as d es cri b e d i n E x hi bit A, al o n g wit h a n y n ot es, a bstr a cts or

c o m pil ati o ns if t h e c o nt e nt t h er e of, a n d pr o vi d e a c ertifi c ati o n of c o u ns el t h at all s u c h

i nf or m ati o n h as b e e n r et ur n e d, d estr o y e d, s e q u est er e d, or d el et e d.

                      2 2.       T h e R e c ei vi n g P art y s h all n ot us e, dis cl os e, or diss e mi n at e t h e N o n-

Dis c o v er a bl e I nf or m ati o n i n a n y w a y (i n cl u di n g, b ut n ot li mit e d t o, usi n g t h e i nf or m ati o n at


                                                                       9
3 6 0 7 6 1 4. 1
           Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 10 of 15


d e p ositi o ns or tri al), a n d m ust t a k e r e as o n a bl e st e ps t o r etri e v e t h e N o n- Dis c o v er a bl e

I nf or m ati o n if it w as diss e mi n at e d b y t h e R e c ei vi n g P art y pri or t o s u c h n otifi c ati o n.

                      2 3.       N ot hi n g h er ei n s h all b e d e e m e d t o w ai v e a n y pri vil e g e r e c o g ni z e d b y l a w

or s h all b e d e e m e d a n a d missi o n as t o t h e a d missi bilit y i n e vi d e n c e of a n y f a cts or d o c u m e nts

r e v e al e d i n t h e c o urs e of dis cl os ur e. N ot hi n g c o nt ai n e d h er ei n is i nt e n d e d t o or s h all s er v e t o

li mit a p art y’s ri g ht t o c o n d u ct a r e vi e w of d o c u m e nts, E SI or i nf or m ati o n (i n cl u di n g m et a d at a)

f or r el e v a n c e, r es p o nsi v e n ess a n d/ or s e gr e g ati o n of pri vil e g e d a n d/ or pr ot e ct e d i nf or m ati o n

b ef or e pr o d u cti o n.

                      2 4.       T his Or d er s h all b e i nt er pr et e d t o pr o vi d e t h e m a xi m u m pr ot e cti o n

all o w e d b y F e d er al R ul e of E vi d e n c e 5 0 2( d). T h e pr o visi o ns of F e d er al R ul e of E vi d e n c e

5 0 2( b)( 2) ar e i n a p pli c a bl e t o t h e pr o d u cti o n of Dis c o v er a bl e I nf or m ati o n u n d er t his Or d er.

N ot hi n g i n t his Or d er o v erri d es a n y att or n e y’s et hi c al r es p o nsi biliti es t o r efr ai n fr o m e x a mi ni n g

or dis cl osi n g m at eri als t h at t h e att or n e y k n o ws or r e as o n a bl y s h o ul d k n o w t o b e pri vil e g e d a n d t o

i nf or m t h e Dis cl osi n g P art y t h at s u c h m at eri als h a v e b e e n pr o d u c e d.

Dis cl os u r e of C o nfi d e nti al Dis c o v e r y M at e ri al P u rs u a nt t o O r d e r of A n ot h e r C o u rt

                      2 5.       If a R e c ei vi n g P art y is c all e d u p o n t o pr o d u c e C o nfi d e nti al Dis c o v er y

M at eri al i n or d er t o c o m pl y wit h a c o urt or d er, s u b p o e n a, or t h e dir e cti o n b y a c o urt,

a d mi nistr ati v e a g e n c y, or l e gisl ati v e b o d y, t h e R e c ei vi n g P art y fr o m w hi c h t h e C o nfi d e nti al

Dis c o v er y M at eri al is s o u g ht s h all ( a) n otif y t h e D esi g n ati n g P art y, i n writi n g, i m m e di at el y a n d

i n n o e v e nt m or e t h a n fi v e ( 5) b usi n ess d a ys aft er r e c ei vi n g t h e s u b p o e n a or or d er, a n d ( b) gi v e

t h e D esi g n ati n g P art y fi v e ( 5) b usi n ess d a ys t o o bj e ct t o t h e pr o d u cti o n of s u c h C o nfi d e nti al

Dis c o v er y M at eri al, if t h e D esi g n ati n g P art y s o d esir es. S u c h n otifi c ati o n m ust i n cl u d e a c o p y of

t h e s u b p o e n a, or d er or r e q u est, u nl ess ot h er wis e pr ot e ct e d fr o m dis cl os ur e. T h e R e c ei vi n g P art y

fr o m w hi c h t h e C o nfi d e nti al Dis c o v er y M at eri al is s o u g ht s h all pr o m ptl y i nf or m t h e p art y t h at


                                                                      10
3 6 0 7 6 1 4. 1
           Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 11 of 15


iss u e d t h e s u b p o e n a, or d er or r e q u est i n writi n g t h at s o m e or all of t h e m at eri al c o v er e d b y t h e

s u b p o e n a, or d er or r e q u est is t h e s u bj e ct of t his Or d er a n d d eli v er a c o p y of t his Or d er. T h e

p ur p os e of i m p osi n g t h es e d uti es is t o al ert t h e i nt er est e d p ers o ns t o t h e e xist e n c e of t his Or d er

a n d t o aff or d t h e D esi g n ati n g P art y i n t his c as e a n o p p ort u nit y t o tr y t o pr ot e ct its C o nfi d e nti al

Dis c o v er y M at eri al, i n cl u di n g wit h o ut li mit ati o n t o att e m pt t o pr e v e nt its dis cl os ur e. T h e

D esi g n ati n g P art y s h all b e ar t h e b ur d e n a n d t h e e x p e ns e of s e e ki n g pr ot e cti o n of its C o nfi d e nti al

Dis c o v er y M at eri al, a n d n ot hi n g i n t h es e pr o visi o ns s h o ul d b e c o nstr u e d as r e q uiri n g,

a ut h ori zi n g or e n c o ur a gi n g a R e c ei vi n g P art y i n t his a cti o n t o s u bj e ct its elf t o a n y p e n alti es f or

n o n c o m pli a n c e wit h a n y c o urt or d er, s u b p o e n a, or ot h er dir e cti o n b y a c o urt, a d mi nistr ati v e

a g e n c y, or l e gisl ati v e b o d y. T h e o bli g ati o ns s et f ort h i n t his p ar a gr a p h r e m ai n i n eff e ct w hil e t h e

p art y h as i n its p oss essi o n, c ust o d y or c o ntr ol C o nfi d e nti al Dis c o v er y M at eri al of t h e ot h er

p arti es.

T e r mi n ati o n of t h e Liti g ati o n

                      2 6.       T his Pr ot e cti v e Or d er s h all s ur vi v e t h e t er mi n ati o n of t h e liti g ati o n.

Wit hi n 3 0 d a ys of t h e fi n al dis p ositi o n of t his a cti o n, i n cl u di n g s ettl e m e nt or e x h a usti o n of all

a p p e als, all C o nfi d e nti al Dis c o v er y M at eri al a n d all c o pi es t h er e of, s h all b e pr o m ptl y r et ur n e d t o

t h e Pr o d u ci n g P art y, or, at t h e o pti o n of t h e R e c ei vi n g P art y, d estr o y e d. I n t h e e v e nt t h at a n y

R e c ei vi n g P art y c h o os es t o d estr o y p h ysi c al o bj e cts a n d d o c u m e nts, s u c h P art y s h all c ertif y i n

writi n g wit hi n si xt y ( 6 0) d a ys of t h e fi n al t er mi n ati o n of t his liti g ati o n t h at it h as u n d ert a k e n its

b est eff orts t o d estr o y s u c h p h ysi c al o bj e cts a n d d o c u m e nts, a n d t h at s u c h p h ysi c al o bj e cts a n d

d o c u m e nts h a v e b e e n d estr o y e d t o t h e b est of its k n o wl e d g e. N ot wit hst a n di n g a n yt hi n g t o t h e

c o ntr ar y h er ei n, c o u ns el of r e c or d f or t h e p arti es m a y r et ai n C o nfi d e nti al Dis c o v er y M at eri al

c o nstit uti n g, c o nt ai ni n g, or i n c or p or at e d i n w or k pr o d u ct, e- m ail, pl e a di n gs, m oti o n p a p ers,

dis c o v er y r es p o ns es, d e p ositi o n tr a ns cri pts, a n d d e p ositi o n a n d tri al e x hi bits. T his Or d er s h all


                                                                      11
3 6 0 7 6 1 4. 1
           Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 12 of 15


n ot b e i nt er pr et e d i n a m a n n er t h at w o ul d vi ol at e a n y a p pli c a bl e r ul es of pr of essi o n al c o n d u ct. I n

a d diti o n, n ot wit hst a n di n g a n yt hi n g t o t h e c o ntr ar y h er ei n, a r e ci pi e nt m a y r et ai n a n y C o nfi d e nti al

Dis c o v er y M at eri al t h at it is r e q uir e d t o r et ai n b y a n y g o v er n m e nt al a g e n c y or r e g ul at or y

a ut h orit y.

                      2 7.        D uri n g t h e p e n d e n c y of t his c as e o nl y, t his C o urt s h all r et ai n j uris di cti o n

o v er all p ers o ns s u bj e ct t o t his Or d er t o t h e e xt e nt n e c ess ar y t o e nf or c e a n y o bli g ati o ns arisi n g

h er e u n d er or t o i m p os e s a n cti o ns f or a n y c o nt e m pt t h er e of.


S O OR DERE D .




D at e d: A u g ust 2, 2 0 2 1
            N e w Y or k, N e w Y or k




                                                                      12
3 6 0 7 6 1 4. 1
           Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 13 of 15




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
 ------------------------------------------------------------------ x
                                                                    :
B E T T E R H O L D C O, I N C.,                                    :
                                                                    :
                                              Pl ai ntiff,          :                      N o. 1: 2 0-c v - 0 8 6 8 6 (J P C)( S N)
                                                                    :
                  - a g ai nst -                                    :                    N O N - DI S C L O S U R E A G R E E M E N T
                                                                    :
B E E LI N E L O A N S, I N C.,                                     :
                                                                    :
                                               D ef e n d a nt.     :
                                                                    :
 ------------------------------------------------------------------ x

                      I,                                           [ pri nt n a m e], a c k n o wl e d g e t h at I h a v e r e a d a n d

u n d erst a n d t h e Pr ot e cti v e Or d er e nt er e d i n t his a cti o n o n [ d at e], 2 0 2 1 g o v er ni n g t h e n o n-

dis cl os ur e of t h os e p orti o ns or it e ms of Dis c o v er y M at eri al t h at h a v e b e e n d esi g n at e d as

“ C o nfi d e nti al, ” “ Att or n e ys’ E y es O nl y, ” or “ O utsi d e C o u ns el O nl y. ” I a gr e e t h at I will n ot us e

s u c h C o nfi d e nti al Dis c o v er y M at eri al or dis cl os e it t o a n y o n e ot h er t h a n f or p ur p os es of t his

liti g ati o n a n d t h at at t h e c o n cl usi o n of t h e liti g ati o n I will r et ur n all dis c o v er y i nf or m ati o n t o t h e

P art y or att or n e y fr o m w h o m I r e c ei v e d it or, at m y o pti o n or t h e i nstr u cti o n of s u c h P art y or

att or n e y, d estr o y it. B y a c k n o wl e d gi n g t h es e o bli g ati o ns u n d er t h e Pr ot e cti v e Or d er, I

u n d erst a n d t h at I a m s u b mitti n g m ys elf t o t h e j uris di cti o n of t h e U nit e d St at es Distri ct C o urt f or

t h e S o ut h er n Distri ct of N e w Y or k f or t h e p ur p os e of a n y iss u e or dis p ut e arisi n g h er e u n d er a n d

t h at m y willf ul vi ol ati o n of a n y t er m of t h e Pr ot e cti v e Or d er c o ul d s u bj e ct m e t o p u nis h m e nt f or

c o nt e m pt of C o ur t.



D at e d:
                                                                                                   [ Si g n at ur e]




3 6 0 7 6 1 4. 1
           Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 14 of 15




                                                                   E X HI BI T A

                                                     CL A WB A C K P R O CE D U RE

                          A n y p art y s e e ki n g t o r e c all N o n- Dis c o v er a bl e I nf or m ati o n s h all f oll o w t h e

f oll o wi n g pr o c e d ur e t o e ns ur e all c o pi es of s u c h N o n- Dis c o v er a bl e I nf or m ati o n is a p pr o pri at el y

r e m o v e d fr o m t h e R e c ei vi n g P art y’s s yst e m:

                          ( a)       L o c at e e a c h r e c all e d N o n- Dis c o v er a bl e I nf or m ati o n i n t h e d o c u m e nt

               r e vi e w/ pr o d u cti o n d at a b as e a n d d el et e t h e r e c or d/s fr o m t h e d at a b as e;

                          ( b)       If t h er e is a n ati v e fil e li n k t o t h e r e c all e d N o n- Dis c o v er a bl e I nf or m ati o n,

               r e m o v e t h e n ati v e fil e fr o m t h e n et w or k p at h;

                          ( c)       If t h e d at a b as e h as a n i m a g e l o a d fil e, l o c at e t h e N o n- Dis c o v er a bl e

               I nf or m ati o n l o a d e d i nt o t h e vi e wi n g s oft w ar e a n d d el et e t h e i m a g e fil e(s) c orr es p o n di n g

               t o t h e r e c all e d N o n- Dis c o v er a bl e I nf or m ati o n;

                          ( d)       A p pl y t h e s a m e pr o c ess t o a n y a d diti o n al c o pi es of t h e N o n- Dis c o v er a bl e

               I nf or m ati o n or d at a b as e, w h er e p ossi bl e;

                          ( e)       L o c at e a n d d estr o y all ot h er c o pi es of t h e N o n- Dis c o v er a bl e I nf or m ati o n,

               w h et h er i n el e ctr o ni c or h ar d c o p y f or m. T o t h e e xt e nt t h at c o pi es of t h e N o n-

               Dis c o v er a bl e I nf or m ati o n ar e c o nt ai n e d o n writ e- pr ot e ct e d m e di a, s u c h as C Ds or D V Ds,

               t h es e m e di a s h all b e dis c ar d e d, wit h t h e e x c e pti o n of pr o d u cti o n m e di a r e c ei v e d fr o m t h e

               r e c alli n g p art y, w hi c h s h all b e tr e at e d as d es cri b e d u n d er s u b p ar a gr a p h (f);

                          (f)        If t h e N o n- Dis c o v er a bl e I nf or m ati o n w as pr o d u c e d i n a writ e- pr ot e ct e d

               f or m at, t h e p art y s e e ki n g t o r e c all t h e N o n- Dis c o v er a bl e I nf or m ati o n s h all, at its el e cti o n,

               eit h er (i) pr o vi d e a r e pl a c e m e nt c o p y of t h e r el e v a nt pr o d u cti o n fr o m w hi c h t h e d o c u m e nt

               h as b e e n r e m o v e d, i n w hi c h c as e t h e R e c ei vi n g P art y s h all dis c ar d t h e ori gi n al pr o d u cti o n



3 6 0 7 6 1 4. 1
           Case 1:20-cv-08686-JPC-SN Document 101 Filed 08/02/21 Page 15 of 15


               m e di a; or (ii) all o w t h e R e c ei vi n g P art y t o r et ai n t h e ori gi n al pr o d u cti o n m e di a, i n w hi c h

               c as e t h e R e c ei vi n g P art y s h all t a k e st e ps t o e ns ur e t h at t h e r e c all e d N o n- Dis c o v er a bl e

               will n ot b e us e d;

                              ( g)           Pr o vi d e a r e pl a c e m e nt l o a d fil e wit h o ut t h e li n es r el at e d t o t h e r e c all e d

               N o n- Dis c o v er a bl e I nf or m ati o n; a n d

                              ( h)           C o nfir m t h at t h e r e c all of N o n- Dis c o v er a bl e I nf or m ati o n u n d er t his

               pr o c e d ur e is c o m pl et e b y w a y of l ett er t o t h e p art y s e e ki n g t o r e c all t h e N o n-

               Dis c o v er a bl e I nf or m ati o n.




                                                                                  A- 2
1" = " 1" " 3 5 5 4 2 9 9. 7 " " " 3 5 5 4 2 9 9. 7
3 6 0 7 6 1 4. 1
